ORFINGER, Judge,
dissenting.
The issue of comparative negligence is one for the jury’s determination. Here the jury was properly instructed and determined that the plaintiff was not negligent. In denying appellant’s motion for new trial, the trial judge implicitly overruled appellant’s contention that the verdict was contrary to the manifest weight of the evidence. The discretionary power to grant or deny a motion for new trial is given to the trial judge because of his direct and superior vantage point and his ruling on that motion should not be disturbed in the absence of a clear showing that such discretion has been abused. Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla.1980). There is no such showing here. I would affirm.